Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (U. S. Pub. 2015/0226581) in view of Ausserlechner (U. S. Pub. 2018/0087926). 
As for claim 1, Schott et al. discloses (see Figs. 2 and 6-8; [0122]—[0136]) a permanent magnet in the form of a multi-pole magnet ( magnet 5),
the magnet (5) has an axis (4);
the magnet (5) is magnetized such that the magnet creates a remanent magnetic field which, for each point of an imaginary circle (see the imaginary circle 8 in Figs. 7 and 8) located in a plane perpendicular to said axis  (4) and having a centre substantially located on said axis (4), is located substantially in a virtual plane tangential to said virtual circle (8) in point and parallel to said axis (4), 
	Still referring to claim 1, Schott et al. does not specifically disclose that the magnet (5)  comprises an isotropic magnetic material. 
	Ausserlechner discloses magnetic angle sensor device in which the ring magnet (103) comprises isotropic magnetic material or ferrite (see [0056]). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schott et al. to use isotropic magnetic material or ferrite for the multi-pole magnet (5), as taught by Ausserlechner, since it is conventional in the art to use isotropic material or ferrite, or any other suitable material for the multi-pole magnet. 

As for claims 2 and 3, Schott et al. discloses the permanent magnet of claim 1, wherein the magnet (5) has an opening or a cut-out with a tubular shape (see the opening as shown in Figs. 3 and 4); and wherein the imaginary circle (8) is defined as the cross section of the plane perpendicular to the axis (4), and said tubular shape; and wherein the tubular opening or tubular cut-out is a cylindrical through-hole or a cylindrical cut-out(see the opening as shown in Figs. 3 and 4 and [0125]).

As for claim 4, Schott et al. discloses the permanent magnet according to claim 1,wherein said angle rotates monotonically as a function of the position of the point on the imaginary circle (8); or
wherein said angle rotates substantially linearly as a function of the position of the point on the imaginary circle (see Fig 8).

As for claim 5, Schott et al. discloses the permanent magnet according to claim 1, wherein the remanent magnetic field  has magnetic field components (see[0123] and [0155]) which, at points 

As for claim 6, Schott et al. discloses the permanent magnet according to claim 1, wherein an outer surface of the permanent magnet (5) has a circular or a regular polygonal cross section with the plane that contains the virtual circle, for example a square or a hexagon or an octagon (see [0126]).

As for claim 7, Schott et al. discloses(see Figs. 2 and 6-8; [0122]—[0136]) producing a permanent magnet (5) in the form of a multi-pole magnet having an axis (4), the multi-pole magnet(5) having a plurality of at least four poles as seen from a point on said axis (4); the method comprising the following steps:
a)    providing a shaped body (5) having an axis (4) and a centre;
b)    providing a number of at least four electrical conductor segments (at least four poles for magnet 5 in Figs. 3, 4 and 5) arranged in a plane perpendicular to said axis (4), the conductor segments being oriented radially with respect to said axis (4), and being angularly spaced by an angle of 360° divided by said number (see Figs. 3-5);
c)    simultaneously applying or inducing or otherwise make currents flow through each of said number of conductor segments(the multi-pole segments in Figs. 3-5), the currents in the even numbered conductor segments flowing towards the axis, the currents in the odd numbered conductor segments flowing away from said axis (see Figs. 3-5).
Still referring to claim 7, Schott et al. does not specifically disclose that the magnet (5) comprises an isotropic magnetic material. 

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schott et al. to use isotropic magnetic material or ferrite for the multi-pole magnet (5), as taught by Ausserlechner, since it is conventional in the art to use isotropic material or ferrite for the multi-pole magnet. 
As for claim 9, Schott et al. discloses (in Fig. 2; and [0123])a system comprising: a permanent magnet (5)according to claim 1; a sensor device (6) arranged at an axial distance (d1) from said magnet (5), and at a radial offset from said axis (4), and adapted for determining at least one magnetic quantity or at least one derived quantity or at least one magnetic field gradient created by said magnet (see [0123]) .

As for claim 10, Schott et al. discloses the sensor system according to claim 9, wherein the sensor device (6) comprises at least three magnetic sensor elements (see VH1—VH4 in Fig 8) located in a plane (plane β) perpendicular to the axis (4) of the magnet (5), the at least three magnetic sensor elements not being collinear (see Figs. 8 and 17).

As for claim 11, Schott et al. discloses the sensor system according to claim 9, wherein the sensor system is an angular position sensor system (i.e., for measuring the angular position of the rotor 2 with respect to a stator, see [0122]; [0147]).

As for claim 12, Schott et al. discloses a sensor system according to claim 11, wherein the sensor device (6) is adapted for determining one or more field gradients (Br, Bt, Bz in [0123]) of the magnetic field created by the magnet, in a plane perpendicular to the axis, and is adapted for determining an 
As for claim 13, Schott et al. discloses sensor system according to claim 11, wherein the angular position is calculated based on an equivalent formula (i.e., the angular position of the sensor with respect to the magnet can be calculated by calculating the arctangent or arccotangent of the ratio R of the sum, or average of the signals, see [0147]). 
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (U. S. Pub. 2015/0226581) in view of Ausserlechner (U. S. Pub. 2018/0087926), and further in view of Steingroever et al. (U. S. Patent 4,470,031). 
As for claim 8, Schott et al.  in view of Ausserlechner discloses the method of claim 7 as discussed above.
Schott et al.  in view of Ausserlechner does not specifically disclose wherein the shaped body (5) provided in step a) further comprises a plurality of radially oriented grooves for accommodating said electrical conductor segments; and wherein step b) further comprises: at least partially inserting the plurality of electrical conductor segments inside said grooves.
 	Steingroever et al. discloses a multipolar permanent magnet bodies wherein a plurality of grooves (18) are used to firmly support the electrical conductor segments (19) (see abstract and Fig. 8). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schott et al. in view of Ausserlechner, to insert the plurality of electrical conductor segments inside a plurality of grooves, as taught by Steingroever et al., for firmly supporting the conductor segments and preventing possible displacement of the electrical conductor segments (See abstract and Fig. 8).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (U. S. Pub. 2015/0226581) in view of Ausserlechner (U. S. Pub. 2018/0087926), and further in view of Vandersteegen et al. (U. S. Pub. 2018/0135961). 
As for claim 14, Schott et al. in view of Ausserlechner discloses a sensor system according to claim 11 as discussed above.
Schott et al. in view of Ausserlechner does not specifically disclose wherein the permanent magnet (5) further comprises two vertically magnetized dipoles arranged on opposite sides of the isotropic magnet body (5) for allowing determination of an angular position within a 360° range.
 Vandersteegen et al. discloses a magnetic sensor arrangmenet for measuring angular position, in which a permanent magnet further comprises two vertically magnetized dipoles (see 27 and 28 in Fig. 15) arranged on opposite sides of the magnet body (26) for allowing determination of an angular position within a 360 range. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schott et al. in view of Ausserlechner, to use two vertically magnetized dipoles on opposite sides of the magnet body, as taught by Vandersteegen et al., for the purpose of generating a secondary magnetic field which does not have a periodicity of 180 degree,  to calculate  the angular position in a 360 degree range (see [0138]—[0140]). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AMY HE/               Primary Examiner, Art Unit 2867